     Case 3:19-cv-01004-LAB-KSC Document 65 Filed 10/02/20 PageID.1088 Page 1 of 4



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     JEFF SIKKING, et al.                     Case No.: 19CV1004-LAB (KSC)
12                                Plaintiffs,
                                                ORDER DENYING MOTION FOR
13     v.                                       RECONSIDERATION
14     RICHARD C. GRISWOLD, et al.
15                             Defendants.
16
17
18          Plaintiffs brought this action against JPMorgan Chase Bank, N.A. and other
19    Defendants. Multiple documents attached to the second amended complaint show
20    that their complaint was brought against JPMorgan Chase Bank, N.A., and not
21    some related entity with “Chase” in its name. Plaintiffs repeatedly failed to serve
22    this Defendant and to provide proof of service as ordered. First, their process
23    server mailed a copy of the first amended complaint without the summons to an
24    unspecified address. (Docket no. 11.) Then the process server mailed unspecified
25    documents to a local branch of Chase Bank in San Diego. (Docket no. 34.)
26          When Plaintiffs sought entry of default against JPMorgan Chase Bank, the
27    Court issued an order explaining why they had not adequately served JPMorgan
28    Chase Bank. (Docket no. 47.) The order pointed out that JPMorgan Chase Bank’s

                                                1
                                                                                 19cv1004
     Case 3:19-cv-01004-LAB-KSC Document 65 Filed 10/02/20 PageID.1089 Page 2 of 4



1     address could be found on the California Secretary of State’s website. That order
2     cited Fed. R. Civ. P. 4(m)’s requirement that each Defendant be served within 90
3     days of filing the complaint. If a defendant is not served and if the Court does not
4     extend the time for service, the complaint must be dismissed as to that defendant.
5     Fed. R. Civ. P. 4(m).
6           The Court sua sponte extended the time for service on JPMorgan Chase
7     Bank, and ordered them to file proof of service showing full compliance with Fed.
8     R. Civ. P. 4. They were cautioned that if they failed to do this, the complaint would
9     be dismissed as to JPMorgan Chase.
10          Plaintiffs then filed another declaration of service (Docket no. 53) saying that
11    they had delivered a copy of some unspecified document to “Chase Bank” in New
12    York. The Court again issued an order, explaining why service was inadequate.
13    (Docket no. 54.) Specifically, the Court pointed out that they had not served
14    JPMorgan Chase Bank, but instead had mailed papers to the former address of its
15    parent company, JPMorgan Chase & Co. The address they mailed the papers to
16    was the now-demolished Union Carbide Building in Manhattan. This order pointed
17    out that JPMorgan Chase Bank’s headquarters are in Ohio, not New York, and
18    that it maintains local agents for service of process in Los Angeles. The Court then
19    sua sponte extended the time to serve JPMorgan Chase Bank, and to file proof of
20    service. The Court ordered that the proof of service they were required to file had
21    to show full compliance with Fed. R. Civ. P. 4, including identifying the documents
22    that were served. The Court ordered that this be done by September 8, and
23    cautioned Plaintiffs that no more extensions would be granted. If they did not meet
24    the deadline, the Court cautioned them, claims against JPMorgan Chase Bank
25    would be dismissed without prejudice and JPMorgan Chase Bank would be
26    dismissed as a party.
27          Plaintiffs filed other documents, but they did not file proof of service. On
28    September 23, nearly two weeks after the deadline passed, the Court dismissed

                                                2
                                                                                    19cv1004
     Case 3:19-cv-01004-LAB-KSC Document 65 Filed 10/02/20 PageID.1090 Page 3 of 4



1     claims against JPMorgan Chase Bank without prejudice, and dismissed it as a
2     party.
3              Plaintiffs then submitted a motion for reconsideration, arguing that the Court
4     had made a mistake, and that in fact they had served this Defendant. Instead of
5     obtaining a hearing date for their motion or filing it as an ex parte motion, they
6     chose October 5, 2020 as the hearing date for their motion, which was improper.
7     See Civil Local Rule 7.1(b). The motion also accuses the Court of serving as an
8     advocate for this Defendant, and of violating its duty. There is no basis for any of
9     these accusations.
10             The motion itself incorrectly claims that Plaintiffs have demonstrated that
11    they have served JPMorgan Chase Bank three times. The motion points to two
12    proofs of service that are attached as exhibits. They show only that someone
13    mailed some unspecified documents to “Chase Bank” at two branch offices in
14    Manhattan and El Cajon respectively.
15             There is no basis for reconsideration. The Court may sua sponte dismiss an
16    action for failure to serve, after notice to a plaintiff. See Holmes v. Metropolitan
17    Police Dept., 698 Fed. Appx. 391, 392 (9th Cir. 2017) (citing Fed. R. Civ. P. 4(m)).
18    Although the Court explained several times to Plaintiffs what Fed. R. Civ. P. 4
19    requires and gave them opportunities to comply, they repeatedly failed to serve
20    this Defendant. Even if they had attempted to serve this Defendant either at its
21    headquarters or through its designated agents, they would have had to serve both
22    the summons and complaint. Mailing a complaint by itself does not suffice.
23    Even after they were given more time and opportunities to serve this Defendant,
24    ///
25    ///
26    ///
27    ///
28    ///

                                                  3
                                                                                     19cv1004
     Case 3:19-cv-01004-LAB-KSC Document 65 Filed 10/02/20 PageID.1091 Page 4 of 4



1     Plaintiffs did not succeed in serving it as required, nor have they shown good cause
2     for their failure to serve it.
3           The motion for reconsideration is DENIED.
4           IT IS SO ORDERED.
5     Dated: October 1, 2020
6
7                                            Honorable Larry Alan Burns
                                             Chief United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               4
                                                                                  19cv1004
